972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Roland B. NORTON, Jr., Appellant.
No. 92-1137EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Roland B. Norton, Jr. appeals his conviction for possession with intent to distribute heroin and cocaine.  Norton contends the district court committed error in refusing to order disclosure of a confidential informant's identity.  Norton also contends the evidence is insufficient to support the jury's verdict.  Because the case involves the application of settled principles of law to unique facts, we conclude that an opinion by this court would have no precedential value.  We have carefully considered Norton's contentions and find them to be without merit.  We affirm.  See 8th Cir.  R. 47B.